DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on July 2nd, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,160,821 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendment
The amendments received After Final on July 2nd, 2021 have been entered because they correct minor informalities, do not introduce new matter, and do not require further search and/or consideration.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Carlyn Anne Burton on July 7th, 2021.
Claims 12-13 and 17 are withdrawn claims that are not directed towards the elected process.  Permission was given by applicant to cancel these claims.

The application has been amended as follows: 
Regarding claim 12-13 and 17:  Cancel claims 12-13 and 17.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach the claimed process in the claimed sequence, with the respective monomers possessing the claimed solubilities.
The closest art of record is USPN 10,160,821.  A Terminal Disclaimer was filed in the instant file wrapper on 7/2/2021 to obviate outstanding double patenting rejections of record.
The closest prior art reference of record is Destarac (US 2010/093929).  As indicated in the 5/5/2021 Final Office Action, applicants’ amendments requiring the present claimed weight-average molecular weight (Mw) overcome the 35 U.S.C. § 103 rejections over Destarac in that the presently amended range is nearly 10 times larger (at a minimum) than the molecular weight of the poylmers in Destarac, and there is no motivation in Destarac or the prior art of record to increase the molecular weight well outside of the operating range reduced to practice.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A SALVITTI whose telephone number is (571)270-7341.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL A SALVITTI/Primary Examiner, Art Unit 1767